DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11228508. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11228508 alone or in combination teach each and every limitation of claims 1-20 of the instant application. 
For example: 
Claim 1 of U.S. Patent No. 11228508 teaches claim 1 of the instant application.
Regarding claim 1, Claim 1 of U.S. Patent No. 11228508 teaches a method, comprising: 
reading, from a data bus by a network functions virtualization (NFV) system, registration data published to the data bus by a Virtual Network Function (VNF); (Claim 1: reading, from a data bus by a network functions virtualization (NFV) system, Virtual Network Function (VNF) parameters published to the data bus by a new VNF)
publishing, by the NFV system to the data bus based on the registration data, instructions to a plurality of NFV components of the NFV system defining VNF capabilities of the VNF that are to be at least one of managed, controlled, or monitored by the plurality of NFV components; (Claim 1: publishing, by the NFV system to the data bus based on the VNF parameters, instructions to a plurality of NFV components of the NFV system defining which VNF capabilities of the new VNF are to be at least one of managed, controlled, or monitored by which of the plurality of NFV components)
and 
at least one of controlling, managing, or monitoring of the VNF, by the NFV system, based on the published instructions. (Claim 1: at least one of controlling, managing, or monitoring the new VNF, by the plurality of NFV components, based on the published instructions)

Claim 1 of U.S. Patent No. 11228508 teaches claim 2 of the instant application.
Regarding claim 2, Claim 1 of U.S. Patent No. 11228508 teaches the method of claim 1.
Claim 1 of U.S. Patent No. 11228508 teaches wherein the plurality of NFV components include at least one of a Management and Orchestration (MANO) component, a generic Virtual Network Function Manager (gVNFM), or a Data Collection, Analytics, and Events (DCAE) component. (Claim 1: wherein the plurality of NFV components include a Management and Orchestration (MANO) component, a generic Virtual Network Function Manager (gVNFM), and a Data Collection, Analytics, and Events (DCAE) component)

Claim 2 of U.S. Patent No. 11228508 teaches claim 3 of the instant application. Claim 3 of U.S. Patent No. 11228508 teaches claim 4 of the instant application. Claim 4 of U.S. Patent No. 11228508 teaches claim 5 of the instant application. Claim 6 of U.S. Patent No. 11228508 teaches claim 6 of the instant application. Claim 7 of U.S. Patent No. 11228508 teaches claim 7 of the instant application.
Claim 8 of U.S. Patent No. 11228508 teaches claim 8 of the instant application. Claim 8 of U.S. Patent No. 11228508 teaches claim 9 of the instant application. Claim 9 of U.S. Patent No. 11228508 teaches claim 10 of the instant application. Claim 10 of U.S. Patent No. 11228508 teaches claim 11 of the instant application. Claim 11 of U.S. Patent No. 11228508 teaches claim 12 of the instant application. Claim 13 of U.S. Patent No. 11228508 teaches claim 13 of the instant application. Claim 14 of U.S. Patent No. 11228508 teaches claim 14 of the instant application.
Claim 15 of U.S. Patent No. 11228508 teaches claim 15 of the instant application. Claim 15 of U.S. Patent No. 11228508 teaches claim 16 of the instant application. Claim 16 of U.S. Patent No. 11228508 teaches claim 17 of the instant application. Claim 17 of U.S. Patent No. 11228508 teaches claim 18 of the instant application. Claim 18 of U.S. Patent No. 11228508 teaches claim 19 of the instant application. Claim 20 of U.S. Patent No. 11228508 teaches claim 20 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal (US 20160381150 A1) in view of Xia (WO 2016179603 A1).
Regarding claim 1, Rajagopal teaches a method, comprising: 
reading, from a data bus by a network functions virtualization (NFV) system, registration data published to the data bus by a Virtual Network Function (VNF); ([0002]: The networking software comprises Virtual Network Functions (VNFs) that are installed, executed, and terminated as new data services are introduced and replaced.)
publishing, by the NFV system to the data bus based on the VNF parameters, instructions to multiple NFV components of the NFV system; and ([0024]:  The hardware-trust boundary crossing comprises a hardware-trust data bus that strictly controls software and data access to NFVI subsystem 204 and NFVO 222. [0035]: NFVO 222 transfers VNF instructions for the NS to trusted VNFM 241. The VNF instructions indicate NS service parameters, VNF 202 templates and descriptors, and NFVI resource requirements for the NS and VNFs 202.)
at least one of controlling, managing, or monitoring of the VNF, by the NFV system, based on the published instructions. ([0010]: NFVI control system that comprises VNF Manager (VNFM). [0025]: NS lifecycle management includes the registration, cataloging, instantiation, updating, scaling, and termination of the NS and its associated VNFs and VLs. NFVOs manage the associations between VNFs and between VNFs/PNFs based on the NS topology as specified in the NS VNFFG.)
Rajagopal does not explicitly disclose publishing, by the NFV system to the data bus based on the registration data, instructions to a plurality of NFV components of the NFV system defining VNF capabilities of the VNF that are to be at least one of managed, controlled, or monitored by the plurality of NFV components.
However, Xia teaches publishing, by the NFV system to the data bus based on the registration data, instructions to a plurality of NFV components of the NFV system defining VNF capabilities of the VNF that are to be at least one of managed, controlled, or monitored by the plurality of NFV components. (Page 1 lines 21-25: A method for dynamically configuring virtual network function (VNF) parameters is provided. The method receiving a VNF descriptor (VNFD) associated with a VNF or VNF instance at a management entity. The VNFD lists a set of parameters describing characteristics (e.g. capabilities) of the VNF or VNF instance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopal to include above limitations. One would have been motivated to do so because NFV is the principle of separating network functions from the hardware they run on using virtual hardware abstraction, and seeks to virtualize entire classes of network node functions into building blocks that may be connected, or chained, together to create communication services. It is desirable for a method for dynamically configuring virtual network function (VNF) parameters. As taught by Xia, Page 1 lines 13-25.

Regarding claim 4, Rajagopal and Xia teach the method of claim 1.
Rajagopal teaches wherein the registration data includes at least one of VNF configuration parameters, VNF control parameters, or VNF monitoring parameters associated with the VNF. ([0025]: NS lifecycle management includes the registration, cataloging, instantiation, updating, scaling, and termination of the NS and its associated VNFs and VLs. NFVOs  manage the associations between VNFs and between VNFs/PNFs based on the NS topology as specified in the NS VNFFG. [0028]: VIM and VNFM communicate over a Vi-Vnfm link that transports data related to NFVI resources, VNF requirements, configuration information, and the like.)

Regarding claim 6, Rajagopal and Xia teach the method of claim 1.
Rajagopal teaches wherein reading the registration data includes reading VNF parameters from a first topic associated with the data bus to which the VNF parameters are published by the VNF. ([0025]: NS lifecycle management includes the registration, cataloging, instantiation, updating, scaling, and termination of the NS and its associated VNFs and VLs. NFVOs  manage the associations between VNFs and between VNFs/PNFs based on the NS topology as specified in the NS VNFFG. [0028]: VIM and VNFM communicate over a Vi-Vnfm link that transports data related to NFVI resources, VNF requirements, configuration information, and the like.)

Regarding claim 7, Rajagopal and Xia teach the method of claim 1.
Xia teaches reading, by the plurality of NFV components, the instructions to determine which of the VNF capabilities of the VNF are to be managed, controlled, or monitored by which of the plurality of NFV components. (Page 1 lines 21-25: A method for dynamically configuring virtual network function (VNF) parameters is provided. The method receiving a VNF descriptor (VNFD) associated with a VNF or VNF instance at a management entity. The VNFD lists a set of parameters describing characteristics (e.g. capabilities) of the VNF or VNF instance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopal to include above limitations. One would have been motivated to do so because NFV is the principle of separating network functions from the hardware they run on using virtual hardware abstraction, and seeks to virtualize entire classes of network node functions into building blocks that may be connected, or chained, together to create communication services. It is desirable for a method for dynamically configuring virtual network function (VNF) parameters. As taught by Xia, Page 1 lines 13-25.

Same rationale applies to the rejection of independent claim 8 (system) and claim 15 (non-transitory storage medium) because they are substantially similar to claim 1 (method).

Same rationale applies to the rejection of dependent claim 11 (system) and claim 18 (non-transitory storage medium) because they are substantially similar to claim 4 (method).

Same rationale applies to the rejection of dependent claim 13 (system) because it is substantially similar to claim 6 (method).

Same rationale applies to the rejection of dependent claim 14 (system) because it is substantially similar to claim 7 (method).

Regarding claim 20, Rajagopal and Xia teach the non-transitory storage medium of claim 15.
Rajagopal teaches wherein the instructions to cause the one or more network devices to read the registration data comprise instructions to cause the one or more network devices to read VNF parameters from a first topic associated with the data bus to which the VNF published the VNF parameters when declaring to the NFV system. ([0025]: NS lifecycle management includes the registration, cataloging, instantiation, updating, scaling, and termination of the NS and its associated VNFs and VLs. NFVOs  manage the associations between VNFs and between VNFs/PNFs based on the NS topology as specified in the NS VNFFG. [0028]: VIM and VNFM communicate over a Vi-Vnfm link that transports data related to NFVI resources, VNF requirements, configuration information, and the like.)

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal (US 20160381150 A1) in view of Xia (WO 2016179603 A1), and further in view of Buckley (ONAP Amsterdam release further automated virtualization trend).
Regarding claim 2, Rajagopal and Xia teach the method of claim 1.
Rajagopal and Xia do not explicitly disclose wherein the plurality of NFV components include at least one of a Management and Orchestration (MANO) component, a generic Virtual Network Function Manager (gVNFM), or a Data Collection, Analytics, and Events (DCAE) component.
However, Buckley teaches wherein the plurality of NFV components include at least one of a Management and Orchestration (MANO) component, a generic Virtual Network Function Manager (gVNFM), or a Data Collection, Analytics, and Events (DCAE) component. (Page 1 Fig. 1: Service Orchestration, Virtual Function Controller, DCAE.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopal and Xia to include above limitation. One would have been motivated to do so because ONAP provides a platform for real-time, policy-driven orchestration and automation of physical and virtual network functions that will enable software, network, IT and cloud providers and developers to rapidly automate new services and support complete lifecycle management. MANO, gVNFM, and DCAE are common components used by ONAP.

Regarding claim 3, Rajagopal and Xia teach the method of claim 1.
Rajagopal and Xia do not explicitly disclose wherein the NFV system comprises an Open Network Automation Platform (ONAP).
However, Buckley teaches wherein the NFV system comprises an Open Network Automation Platform (ONAP). (Page 1 Fig. 1 and Page 1 paragraph 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajagopal and Xia to include above limitation. One would have been motivated to do so because ONAP is a key enabler for service providers virtualizing their networks. ONAP provides a platform for real-time, policy-driven orchestration and automation of physical and virtual network functions that will enable software, network, IT and cloud providers and developers to rapidly automate new services and support complete lifecycle management.

Same rationale applies to the rejection of dependent claims 9-10 (system) and claims 16-17 (non-transitory storage medium) because they are substantially similar to claims 2-3 (method).

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if applicant overcomes the double patenting rejection(s).
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record fail to explicitly teach each and every limitation of claim 5, especially “publishing data specifying particular information the VNF is to publish and to which topics associated with the data bus the VNF is to publish the particular information”. Same rationales apply to claims 12 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455